Title: From John Adams to Jedidiah Morse, 2 March 1822
From: Adams, John
To: Morse, Jedidiah



Dear Sir.
Quincy March 2d 1822

I have received the honour of your respectful Letter of the 16th. February, With the Constitution of a Society which has relation to the Aboriginal Natives of the Country. I wish every thing to be done for the happiness of the Indians, which that Constitution proposes; but I have great doubts of the propriety of a voluntary Association, for such purposes The President, Senate, and House of Representatives, assisted by the subordinate labours of the Heads of Department; The President, Senate, & Heads House of Representatives, are the Constituted Authorities for conducting all our Foreign relations, And their power and means are fully adequate to the service. If the government wants, or desires the assistance of such a Society, they have a right to incorporate one; And I think the Government ought to have the appointment of the Officers of it. I have ambition enough to be gratified with seeing my Name in such a list of illustrious Characters; But as I cannot approve the Institution, I must decline the honour.
I am Sir with much respect and Esteem, notwithstanding all the differences of Opinion between us.—your sincere friend / and most humble Servant
John Adams